Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Roberts on 03/23/2022.

The application has been amended as follows: 


non-transitory computer-readable medium comprising computer program code, which, when loaded into one or more processors and executed by the one or more processors, causes an apparatus to perform a method for an electronic voting during a web conference comprising:
	receiving a digital identifier of a user into a digital wallet;
	receiving a digital voting right into the digital wallet in response to generating a cryptographical proof of the digital identifier and transmitting the cryptographical proof of the digital identifier;
	receiving a digital ballot into the digital wallet in response to generating a cryptographical proof of the digital voting right and transmitting the cryptographical proof of the digital voting right;
	machine-reading a digital voting place identifier from a machine- readable code during a web conference; and
	casting a vote by filling out the digital ballot, generating a cryptographical proof of the digital ballot and transmitting the cryptographical proof of the digital ballot, the digital ballot and the digital voting place identifier;
	wherein the digital wallet is used with a multi-factor authentication including an authentication of the user with the biometric authentication device, and wherein the digital identifier of the user, the digital voting right and the digital ballot are processed as verifiable credentials.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 12 and 20, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
receiving a digital ballot into the digital wallet in response to generating a cryptographical proof of the digital voting right and transmitting the cryptographical proof of the digital voting right;
	machine-reading a digital voting place identifier from a machine- readable code during a web conference; and
	casting a vote by filling out the digital ballot, generating a cryptographical proof of the digital ballot and transmitting the cryptographical proof of the digital ballot, the digital ballot and the digital voting place identifier;

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	Faigle (U.S. Patent Application Publication 2003/0055719) teaches voting in a web conference meeting (note paragraph [0019]) which uses biometric and multifactor authentication (note paragraphs [0017] and [0025]-[0026]).

	Vicari (U.S. Patent Application Publication 2012/0239464) teaches voting during online meeting (note paragraph [0109]) with voting initiation instructions are coded into a QR code (note paragraph [0133]).

	Ernest et al. (U.S. Patent Application Publication 2017/0109955) teaches a voter receiving a digital identifier (note paragraph [0021]) and using the digital identifier to receive a digital voting right (note paragraph [0022]).

	Sheng et al. (U.S. Patent Application Publication 2017/0109735) teaches a ballot request including authorization data (note paragraph [0381]) and voting using an authorization token (note paragraph [0395]).

	Shapira et al. (U.S. Patent Application Publication 2020/0074778) teaches voting during an broadcast using tokens in a voter wallet (note paragraph [0039]).



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438